DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “assembly points distributed over the whole height of the casing” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    692
    618
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Monin-Bareil (US 6,139,208), in view of Liu (US 11,064,787).
Regarding claim 1, Monin-Bareil teaches a mechanism intended to be mounted on an actuation base (90) of a receptacle for applying a cosmetic product, the mechanism being designed to make the cosmetic product exit by at least one rotation movement, characterised in that said mechanism comprises: at least one sheath (4) made of plastic material (Col 3, Ln 39-41) internally comprising at least one helical groove (40); a guide (3) comprising a wheel (see annotated Fig 2 above) intended to allow the rotation of the guide (as shown in Fig 1), the wheel being intended to be connected in rotation to the base (90); and, a casing (5) external to the sheath, the casing and the sheath being interfused in at least one point (see annotated Fig 2 above), called assembly point, so as to be integral in rotation and in translation.  
Monin-Bareil further teaches in claim 2 wherein the guide is surrounded by the sheath (as shown in Fig 1);
in claim 3 wherein the guide comprises slides (2) extending axially rectilinearly;
in claim 4 wherein the casing has an outer surface on which the at least assembly point is visible (as shown in annotated Fig 2); and 
in claim 5 wherein the mechanism comprises a plurality of assembly points (as shown in Fig 1 there are two assembly points).
Monin-Bareil teaches substantially all features of the claimed invention except for a casing made of plastic material and wherein the plastic material of the casing and sheath are chosen from among polypropylene and/or polyethylene terephthalate.
Attention is directed to Liu that teaches in claim 1 a casing (5) made of plastic material external to the sheath (Col 1, Ln 67); and in claim 9 wherein the plastic material of the sheath and the plastic material of the casing are chosen from among polypropylene and/or polyethylene terephthalate (Col 1, Ln 55-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plastic material such as PET for the casing and the sheath, in view of Liu's teaching.  Technological advances in manufacturing now allows use of plastic materials for all parts of the lipstick.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device Monin-Bareil, as applied in claim 1. 
Regarding claim 8, the modified device of Monin-Bareil is silent wherein the at least one assembly point is a pattern, such as a logo, a letter, a text.  Instead, the at least one assembly point is a small gap.
At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to use a pattern, such as a logo, a letter or text for the at least one assembly point.  Applicant has not disclosed the pattern of logo, letter or text provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Monin-Bareil’s physical gap as assembly points to perform equally well.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Monin-Bareil to obtain the invention as claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Monin-Bareil. 
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowed.
The following is a statement of reasons for allowance:  claims 10, 11 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior arts of record, Monin-Bareil (US 6,139,208), in view of Liu (US 11,064,787), does not teach “a cap, the casing and the sheath being interfused in at least one point so as to be integral in rotation and in translation” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
The prior arts of record, Monin-Bareil (US 6,139,208), in view of Liu (US 11,064,787), does not teach “a step of welding at least one assembly point of a mechanism; the casing and the sheath being interfused in the assembly point so as to be integral in rotation and in translation” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,246,394 to Liu is directed to the state of the art as relevant teaching of claimed invention of a mechanism for a cosmetic such as lipstick.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754